Citation Nr: 1704479	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  07-17 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent prior to November 6, 2008 and 70 percent from November 6, 2008.  

2.  Entitlement to an effective date earlier than November 6, 2008 for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

3.  Entitlement to service connection for psychiatric disability, other than PTSD, to include as secondary to service-connected PTSD.

4.  Entitlement to an effective date earlier than February 2, 2005, for the award of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The January 2006 rating decision granted service connection for PTSD and assigned a 50 percent initial rating with an effective date of December 1, 2005.  A March 2007 rating decision changed the effective date for the award of service connection and the 50 percent initial rating for PTSD to February 2, 2005.  A June 2008 rating decision denied entitlement to a TDIU.  The Veteran appealed the decisions to the Board.  In a June 2009 decision, the Board denied entitlement to a higher initial rating for PTSD and denied entitlement to a TDIU.  The Veteran appealed the Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court granted the parties' Joint Motion for Remand, vacated the Board's June 2009 decision, and returned the case to the Board, noting in part that the Board failed to consider whether the issue of entitlement to a higher initial rating for PTSD raised a claim for entitlement to service connection for psychiatric disability, other than PTSD.  In November 2010, the Board remanded the issues of entitlement to a higher initial rating for PTSD, entitlement to service connection for psychiatric disability other than PTSD, to include as secondary to service-connected PTSD, and entitlement to a TDIU, for additional development.  

During the pendency of the appeal, a July 2012 rating decision, in part, assigned a 70 percent staged initial rating for PTSD with an effective date of November 6, 2008, the date of a VA medical examination.  Accordingly, staged ratings have been created and the Board recharacterized the issue as it appears on the title page of this remand.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In addition, the July 2012 rating decision granted entitlement to a TDIU and assigned an effective date of November 6, 2008.  The Veteran appealed the effective date assigned for the award of entitlement to a TDIU.  Accordingly, the issue is on appeal, as shown on the title page of this remand.  

Furthermore, concerning the January 2006 rating decision wherein the RO granted service connection for PTSD and assigned a 50 percent initial rating with an effective date of December 1, 2005, the Veteran filed a notice of disagreement in March 2006 concerning the initial rating assignment and the effective date assigned to the award of service connection for PTSD.  A March 2007 rating decision changed the effective date for the award of service connection for PTSD and the initial 50 percent rating for PTSD to February 2, 2005.  The March 2007 rating decision indicated that the assigned effective date of February 2, 2005 for the award of service connection for PTSD was a "full grant" of the benefit sought by the Veteran.  However, review of the record indicates that the Veteran filed an informal claim for service connection for PTSD in October 2002.  Thus, it cannot be said that the March 2007 rating decision's assignment of the effective date of February 2, 2005 for the award of service connection for PTSD is a full grant of the benefit sought.  See, e.g., Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Accordingly, the March 2006 notice of disagreement triggered the appellate process and the issue of entitlement to an effective date earlier than February 2, 2005 for the award of service connection for PTSD is listed as shown on the title page of this remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the January 2006 rating decision granted service connection for PTSD and assigned a 50 percent initial rating with an effective date of December 1, 2005.  The Veteran filed a notice of disagreement in March 2006, in part, concerning the effective date assigned by the January 2006 rating decision.  Subsequently, a March 2007 rating decision changed the effective date for the award of service connection for PTSD to February 2, 2005.  As this is not a full grant of the benefit sought, a Statement of the Case must be issued concerning entitlement to an effective date earlier than February 2, 2005 for the award of service connection for PTSD.  38 C.F.R. § 20.202 (2016).  The Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Board finds that the issues of entitlement to a higher initial rating for PTSD and entitlement to an effective date earlier than November 6, 2008 for the award of TDIU are inextricably intertwined with the issue of entitlement to an effective date earlier than February 2, 2005 for the award of service connection for PTSD.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Accordingly, the Board must defer adjudication of the issues.  As the issue of entitlement to a higher initial rating for PTSD is not ready for appellate review, the Board finds that a new VA medical examination would be helpful to adjudicate the issue as it has been more than four years since the Veteran's last VA examination.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

Finally, with respect to the issue of entitlement to service connection for acquired psychiatric disability other than PTSD, the Board finds that a new VA medical opinion is required.  In November 2010, the Board remanded the issue to obtain a VA medical examination and opinion concerning the etiology of any psychiatric disability, other than PTSD, to include as secondary to service-connected PTSD.  The Veteran was provided a VA medical examination in February 2011.  The VA examiner listed diagnoses of undifferentiated somatoform disorder and anxiety disorder.  The examiner stated that the Veteran met the criteria for undifferentiated somatoform disorder in that he tended to focus excessively on his diagnosed health problems.  The examiner stated that there was no evidence from the Veteran's report that undifferentiated somatoform disorder was present prior to or during his military service and is likely something that has developed based on "changes in his medical health" and a result of maladaptive personality features.  He also met the criteria for anxiety disorder NOS.  The examiner stated that the anxiety disorder appeared to be secondary to undifferentiated somatoform disorder, since many of his worries and panic symptoms related to distress about his health.  

An addendum opinion to the February 2011 VA examination report was provided in July 2014.  The VA examiner reviewed the claims folder and opined that it was "less likely than not" that the condition claimed was proximately due to or the result of the Veteran's service-connected condition.  The rationale for the opinion was that there was no "logical connection" between symptoms of PTSD and somatoform disorder found in treatment records.  VA treatment records dating back to 9/22/07 noted that the Veteran had anxiety related to chronic obstructive pulmonary disease (COPD).  Concerning aggravation by service-connected PTSD, the examiner's rationale noted that when the Veteran was first diagnosed with PTSD in 2005, the Global Assessment of Functioning (GAF) score was 50.  When he was seen again in November 2008, the examiner stated that the somatoform disorder was diagnosed and the GAF score was 55 and the PTSD GAF score was 55.  When seen in February 2011, the examiner noted that the PTSD GAF score was 50 and the GAF score for the somatoform disorder was 55 and the anxiety disorder GAF score was 55.  The examiner stated that the GAF scores suggested that while the PTSD was judged to be somewhat worse, they did not correspond with a worsening of the somatoform disorder.  

The Board finds that the February 2011 VA examination and opinion and the July 2014 VA addendum opinion are inadequate and do not comply with the Board's November 2010 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Concerning the opinion as to whether the somatoform disorder was aggravated by the service-connected PTSD, the examiner appeared to focus solely on the GAF scores assigned to the respective disabilities, which the Board finds to be an inadequate rationale.  In this respect, the Board notes that the GAF scale was removed from the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  In addition, while the VA examiner indicated that the Veteran's somatoform disorder was related to his concerns about his health, specifically his nonservice-connected COPD, the examiner did not address why the somatoform was not related to any potential concerns about his health related to his service-connected PTSD.  The examiner also did not address the diagnosis of personality disorder.  A personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and; therefore, cannot be service connected.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016).  However, the provisions of 38 C.F.R. § 4.127 provide that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In light of the above, the Board finds that a new VA opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the January 2006 rating decision concerning the issue of entitlement to an effective date earlier than February 2, 2005 for the award of service connection for PTSD.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

2.  Schedule the Veteran for a VA medical examination concerning the current severity of his service-connected PTSD and the etiology of any psychiatric disability, other than PTSD.  The claims folder must be made available to the examiner and the examiner should indicate that the claims folder was reviewed.  Following review of the claims folder, the examiner should address the following:

a.  Address all symptoms and manifestations of the Veteran's service-connected PTSD.  

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional psychiatric disability other than PTSD.  If so, identify the additional disability.

c.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability (other than personality disorder and PTSD) was caused by or otherwise related to active service.

d.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability (other than personality disorder and PTSD) was proximately due to or chronically aggravated by the service-connected PTSD.

A complete rationale must be provided for any opinion reached.  The examiner is advised that the rationale provided for the opinion as to aggravation may not be based solely on reported GAF scores.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his attorney. Provide an appropriate amount of time for response.  Then return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




